Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record does not disclose, teach or suggest the claimed  method of ameliorating an infusion reaction associated with intravenous administration of at least one lipid formulated therapeutic agent in a mammal in need thereof, comprising administering to the mammal via injection a therapeutically effective amount
of a nonsteroidal anti-inflammatory (NSAID) prior to the at least one lipid formulated
therapeutic agent being intravenously administered, wherein the NSAID is ketorolac, wherein the infusion reaction comprises hypertension followed by hypotension and an increase in plasma thromboxane B2 levels, wherein the at least one lipid formulated therapeutic agent is formulated in a lipid nanoparticle (LNP), and wherein the lipid formulated therapeutic agent is a nucleic acid. Instant specification demonstrates that co-administration of LNP with ketorolac completely prevented an acute infusion reaction and effectively mitigated the more delayed hypotension. The claimed invention is therefore novel and distinguished from prior art of record.

Claims 1, 15, 19-20, 22, 44-47, 50 and 54 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612